Title: From Thomas Jefferson to Daniel L. Hylton, 4 November 1790
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Monticello Nov. 4. 1790.

The inclosed letter to Mr. Eppes being of great consequence to me, and not knowing any other sure means of conveying it to him I take the liberty of inclosing it to you, and of begging the favor of you to send it by the first sure conveyance. I set out for Philadelphia three days hence. I hope Mrs. Hylton continues satisfied with our chaffer, and that she enjoys good health. Present my affectionate respects to her, and believe me to be Dear Sir Your friend & servt,

Th: Jefferson

